Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Robert Rosenthal on 04/20/2022.

The application has been amended as follows: 
Claims 6-12 have been cancelled.

Reasons for Allowance
Claims 1-5 and 15-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
 Examiner agrees with applicant’s argument filed 10/07/2021 that Demarest et al. in view of Zaeper, or Symonds in view of Wolpert et al. and further in view of Zaeper, does not teach “at least one cutting edge arranged on the outer circumference of the basic body at an oblique angle to the longitudinal axis” recited in claim 1. 
Examiner agrees it is not clear if Zaeper teaches a cutting edge at an oblique angle to the longitudinal axis. Second, examiner agrees there is no motivation to modify Demarest to have a cutting edge at an oblique angle. (p. 15-18)
For the similar reasons stated above (Zaeper does not clearly teach the cutting edge at an oblique angle and no motivation to combine), examiner agrees with applicant’s argument (p.22-24), that the combination of Symonds in view of Wolpert et al. and further in view of Zaeper, does not teach “at least one cutting edge arranged on the outer circumference of the basic body at an oblique angle to the longitudinal axis”.
Other prior art of record, alone or in combination, also does not teach every limitation of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722